Citation Nr: 1828476	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg, Florida.  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO. A transcript of the hearing is associated with the claims file.

The claim for entitlement to TDIU was previously before the Board in September 2016 when it was identified by the Board as part of a claim for an increased rating. The Board remanded the TDIU claim for development and it has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically lumbar degenerative disc disease status post decompression surgery and associated bilateral lower extremity radiculopathy. VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran meets the schedular criteria for an award of TDIU as he is in receipt of a 60 percent disability evaluation for left lower extremity radiculopathy and a combined disability evaluation of 70 percent from December 8, 2006. 38 C.F.R. § 4.16(a) (providing that the schedular criteria are met if there are two or more service-connected disabilities with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more); 38 C.F.R. § 4.25, Table I (Combined Ratings Table).  

After review of the evidence, the Board resolves any doubt in the Veteran's favor and finds that he is unemployable due to service-connected disabilities. The record establishes that the Veteran was last employed in 2011 when he worked part time in security. Information received from the Veteran in November 2016 and during previous VA examinations indicates that he has worked in part time positions since 1999 and he retired from longtime employment as a car salesman in approximately 1996. The Veteran reports that he completed two years of college, but the record does not establish that he is in receipt of a college degree. The Board therefore concludes that the Veteran's work experience is limited to positions in sales that require prolonged walking, standing, and sitting. The Board also concludes that his employment from 1999-2011 was marginal in nature. 

The medical evidence establishes that the Veteran's physical limitations due to service-connected disabilities have rendered him unemployable for work consistent with his education and work experience. His service-connected low back disability and radiculopathy manifest severe functional impairment. In February 2007, just prior to undergoing lumbar decompression surgery, the Veteran's private physician found that the Veteran could only walk 100 feet due to his back and lower extremity symptoms. In June 2009, the Veteran's private neurologist found that he was "almost totally incapacitated." The Veteran was admitted to an inpatient VA pain management program in November 2010 and in May 2013 a VA provider characterized the Veteran's neuropathic pain as debilitating. A VA neurologist found in May 2014 that the Veteran's lumbar stenosis and bilateral radiculopathies were "substantially affecting his quality of life" and the Veteran was using a walker for assistance with ambulation. 

There is some evidence weighing against a finding of unemployability. VA examiners in January 2011 and May 2013 concluded that the Veteran had no functional impairment associated with his service-connected low back disability and radiculopathy. However, the Board notes that these examiners attributed the Veteran's severe lower extremity symptoms to nonservice-connected etiologies. In its September 2016 decision, the Board found that the record did not contain medical evidence clearly differentiating the symptomatology associated with any nonservice-connected neurological disabilities from the service-connected conditions, and the Board therefore considered all the Veteran's impairment when determining the appropriate rating for the Veteran's radiculopathy. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). The same situation exists here and the Board must consider all the Veteran's lower extremity impairment as service-connected. In this regard, a May 2017 VA examiner concluded that the Veteran was limited to sedentary seated activities with frequent breaks to change positions. This type of occupation is not consistent with the Veteran's employment history and education.

Therefore, the severity of the impairment associated with his service-connected conditions and his limited education and work experience, the Board finds that the evidence is at least in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


